PER CURIAM:
We find that the district court correctly granted summary judgment in favor of the Defendant-Appellees, the City of River-dale; Iris Jessie, the City Manager; Thetus A. Knox, the Chief of Police; T. Michael Martin, City Hearing Officer; and Wanda Wallace, City Councilwoman.1
AFFIRMED.

. We express no view on any sanctions issue. Although the briefs discuss issues relating to the district court’s decision to sanction Neely and his counsel, because no final order has been entered on sanctions, at this time we lack jurisdiction to review any issue relating to sanctions.